United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2976
                        ___________________________

    Loretta Runs After, next friend and legal guardian of T.M. (a minor child)

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                             United States of America

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                    for the District of South Dakota - Pierre
                                 ____________

                             Submitted: June 10, 2013
                                Filed: July 1, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, BEAM, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

       Loretta Runs After filed an administrative claim with the Department of the
Interior alleging the staff of the Cheyenne River Juvenile Detention Center was
negligent in their supervision of “T.M.,” the grandson of Runs After. Runs After
claims the negligence of the staff at Cheyenne River fell within the Federal Tort
Claims Act (FTCA), 28 U.S.C. § 1346(b). The district court1 dismissed the claim
because Runs After failed to present evidence on her Standard Form (SF) 95 of her
authority to bring a claim on behalf of T.M., a minor. See 28 C.F.R. § 14.2(a)
(indicating SF 95 is the proper form for presenting FTCA claims). Runs After
appeals, arguing the district court should have created an extenuating circumstances
exception to 28 C.F.R. § 14.2’s presentment requirement. We affirm.

       The FTCA is a “limited waiver of sovereign immunity” applying to negligent
acts by government employees. United States v. Orleans, 425 U.S. 807, 813 (1976).
Before the United States can be sued under the FTCA, “the claimant shall have first
presented the claim to the appropriate Federal agency and his claim shall have been
finally denied by the agency . . . .” 28 U.S.C. § 2675(a). The presentment
requirement has been defined to require “evidence of authority to present a claim on
behalf of the claimant as . . . parent, guardian or other representative.” 28 C.F.R.
§ 14.2(a).

        This court has determined a “properly presented claim under § 2675(a) must
include evidence of a representative’s authority to act on behalf of the claim’s
beneficiaries under state law.” Mader v. United States, 654 F.3d 794, 803 (8th Cir.
2011) (en banc). In fact, the presentment requirement is a “jurisdictional precondition
to filing an FTCA suit in federal district court.” Id. at 804.

      Only an en banc court can disregard circuit precedent. See Drake v. Scott, 812
F.2d 395, 400 (8th Cir. 1987). Because providing evidence to satisfy the presentment
requirement is “far from burdensome[,]” Mader, 654 F.3d at 804, and Runs After
presents no authority for this court to create an extenuating circumstances exception,
we decline to create one here.


      1
       The Honorable Roberto A. Lange, United States District Judge for the District
of South Dakota.

                                         -2-
The judgment is affirmed.
                ______________________________




                            -3-